Plaintiff in error, Flossie Williams, and Ethel Irwin were jointly charged with the crime of conjoint robbery. Upon her separate trial the plaintiff in error was convicted and was sentenced to serve a term of five years' imprisonment in the penitentiary. To reverse the judgment an appeal was perfected by filing in this court July 29, 1915, a petition in error with case-made. Since the appeal was taken, and before the final submission of the cause, suggestion of the death of the plaintiff in error has been made, and the same called to the attention of the court by the Attorney General and the county attorney of Canadian county. It is therefore adjudged and ordered that all proceedings in this prosecution be abated. The record is remanded with direction to the district court of Canadian county to enter its appropriate order to that effect.